Citation Nr: 1708493	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  08-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for myofasciitis of the thoracolumbar spine, during the period from April 25, 2011 through July 14, 2014, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active duty from March 1982 to October 2004. 

This case has a lengthy procedural history and came to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in April 2007 and September 2007.

In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record. 

This case was previously before the Board in September 2010 and December 2013, at which times the case was remanded for additional development. 

In a December 2014 decision, the Board denied an increase in a 10 percent rating for service-connected thoracolumbar myofasciitis prior to April 25, 2011, denied an increase in a 20 percent rating for thoracolumbar myofasciitis from April 25, 2011 through February 9, 2014, denied an increase in a 20 percent rating for cervical myofasciitis, granted separate 10 percent ratings for bilateral pes planus with plantar fasciitis prior to May 19, 2009, denied separate ratings in excess of 10 percent for bilateral pes planus with plantar fasciitis prior to April 25, 2011, and denied a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis from April 25, 2011. The Board also remanded the issue of entitlement to an increased rating higher than 20 percent for the thoracolumbar spine disability during the period from February 10, 2014, to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). In a September 2016 memorandum decision, the Court vacated the Board's December 2014 decision only as to the issue of entitlement to a disability rating in excess of 20 percent for myofascitis of the thoracolumbar spine from April 25, 2011 to February 9, 2014, to include the Board's denial of referral for consideration of an extraschedular rating, and the issue was remanded. The remainder of the Board's December 2014 decision was affirmed. 

While the appeal of the Board's December 2014 decision was pending at the Court, the AOJ was processing the Board's remand. In a March 2015 rating decision, the AOJ granted a temporary total (100 percent) convalescent rating for the thoracolumbar spine disability effective July 15, 2014, with a 40 percent rating from November 1, 2014.

In a December 2015 decision, the Board denied an increase in a 20 percent rating for thoracolumbar myofasciitis during the period from February 10, 2014 through July 14, 2014, and denied an increase in a 40 percent rating for thoracolumbar myofasciitis from November 1, 2014.

The Veteran then appealed the Board's December 2015 decision to the Court. In an August 2016 joint motion for partial remand (JMPR), the parties (the Veteran and the Secretary of VA) requested that the Board's December 2015 decision be vacated only as to the issue of entitlement to an increase in a 20 percent rating for thoracolumbar myofasciitis during the period from February 10, 2014 to July 14, 2014, and that issue remanded. In an August 2016 Court Order, the JMPR was granted, and the issue was remanded. The appeal as to the remaining issue was dismissed. The case was subsequently returned to the Board.

As a result of the Court decisions noted above, the only remaining issue on appeal is entitlement to an increased rating in excess of 20 percent for service-connected thoracolumbar myofasciitis during the period from April 25, 2011 through July 14, 2014, including on an extraschedular basis.

The Veteran's representative provided additional written argument in briefs dated in September 2016 and January 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Court's September 2016 memorandum decision, and the August 2016 JMPR and Court Order, the Board finds that additional development is necessary prior to appellate review of the appeal for entitlement to an increased rating in excess of 20 percent for service-connected thoracolumbar myofasciitis during the period from April 25, 2011 through July 14, 2014, including on an extraschedular basis.

The Board notes that throughout the appeal period, the Veteran is already in receipt of separate compensable ratings for objective neurologic abnormalities associated with the service-connected thoracolumbar spine disability, and the ratings for those separate disabilities are not in appellate status. These separately service-connected disabilities include radiculopathy of the right and left legs, fecal incontinence, and urinary incontinence.

In its September 2016 memorandum decision, the Court concluded that the Board's December 2014 determination that the April 2011 VA spine examination was adequate was clearly erroneous, and that the Board provided inadequate reasons or bases for its determination that referral for extraschedular consideration was not warranted. 

The Court determined that the April 2011 VA examination was not performed in accordance with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), since the examiner failed to discuss at what point the Veteran experienced range of motion loss specifically due to pain, and failed to consider whether he had any functional loss due to flare-ups in his thoracolumbar spine. The Court held that on remand, the Board must obtain an examination that determines whether the Veteran experienced any limitation of motion in his thoracolumbar spine due to flare-ups from April 25, 2011, to February 9, 2014. The Board was also instructed to determine whether a retrospective medical opinion is warranted and, if so, must obtain one. See Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (retrospective medical opinion may be helpful under certain circumstances but must not resort to speculation). 

With regard to the issue of an extraschedular rating, the Court determined that the Board failed to consider the collective impact of the Veteran's service-connected disabilities, citing Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014) and Yancy v. McDonald, 27 Vet. App. 484 (2016). The Court stated that the evidence of record indicates that there is a collective impact from the Veteran's service-connected disabilities, referencing the April 2011 VA spine examination, in which the VA examiner found that that his service-connected cervical myofascitis gave the Veteran problems lifting, carrying, and reaching things. The Court noted that in addition to the Veteran's service-connected myofasciitis of the thoracolumbar spine, he also receives benefits for cervical myofasciitis, foot disabilities, radiculopathy in both legs, and degenerative joint disease in both shoulders. The Court found that although the Board did not have jurisdiction over the Veteran's claims for disability benefits for radiculopathy in both legs and degenerative joint disease in both shoulders, it was required to consider the collective impact of all of his service-connected disabilities, pursuant to Yancy, 27 Vet. App. at 495 (stating that "the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal"). The Board was instructed to consider the collective impact of all of the Veteran's service-connected disabilities to determine whether referral for consideration of an extraschedular rating for his thoracolumbar spine disability is warranted. 

In the August 2016 JMPR, the parties agreed that in the Board's December 2015 decision, the Board did not provide an adequate statement of reasons or bases as to whether the lay and medical evidence from February 10, 2014, to July 14, 2014, sufficiently addressed the impact of flare-ups on thoracolumbar spine range of motion pursuant to Mitchell v. Shinseki, 25 Vet.App. 32 (2011). Specifically, the parties agreed that the Board erred when it acknowledged the Veteran's lay statements that his range of motion was limited by 90 percent during flare-ups, but concluded there was no evidence of loss of range of motion during a flare worse than the currently assigned 20 percent rating. They noted that the February 2014 VA examiner similarly noted the Veteran's contention that his range of motion is limited by 90 percent during flare-ups, but did not render a medical opinion regarding actual degrees lost during flare-ups. The parties agreed that the Board did not adequately reconcile this ambiguity nor did it explain whether an additional VA retrospective medical opinion was necessary to address this point. The parties agreed that the Board erred by not providing any reasons or bases as to whether the February 2014 VA examination of record or any other medical evidence of record adequately addressed the impact of his flare-ups on range of motion of his low back from February 10, 2014, to July 14, 2014. See Mitchell, supra. 

The Board was instructed to provide adequate reasons or bases as to the impact flare-ups have on the Veteran's thoracolumbar spine range of motion from February 10, 2014, to July 14, 2014, to include determining the adequacy of the VA examinations of record to address this point. In light of the appeal addressing a time period that has already passed, the parties also agree the Board should consider whether a retrospective opinion is necessary with regard to the question of lost range of motion during flare-ups from February 10, 2014, to July 14, 2014. See Chotta, supra. The parties stated that either such an opinion should be obtained or the Board should provide reasons or bases as to why such an opinion is unnecessary.  

In light of the above, the Board finds that a retrospective medical opinion as to the severity of the service-connected thoracolumbar myofasciitis during the period from April 25, 2011 through July 14, 2014, is in order. Chotta, supra.  

During the period from April 25, 2011 through July 14, 2014, the Board finds that the evidence of record relating to the collective effects of all of the Veteran's service-connected disabilities suggests such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards. 38 C.F.R. § 3.321(b)(1); Johnson, supra; Yancy, supra; Thun v. Peake, 22 Vet. App. 111, 115 (2008). In light of the above, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied. See Bagwell v. Brown, 9 Vet. App. 337 (1996). Accordingly, remand for referral to the Director of Compensation Service (or designee) is warranted. The Director is asked to consider the collective impact of the Veteran's service-connected disabilities pursuant to Johnson.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of the thoracolumbar spine disability, and associate them with the claims file.

2. Upon receipt of all additional records, obtain a retrospective VA medical opinion to reassess the severity of the Veteran's service-connected thoracolumbar myofasciitis during the period from April 25, 2011 through July 14, 2014. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

(a) This opinion should address at what point during range of motion the Veteran experienced any limitation of motion of the lumbar spine that was specifically attributable to pain.

(b) The examiner is specifically asked to address whether any evidence at the time supports the conclusion that pain, excess fatigability, incoordination, and weakness, to include with repeated use or during flare-ups, likely caused any additional disability, and if so, provide an estimate of the degree of such additional limitation, for the period in question April 25, 2011 to July 14, 2014.  The examiner is asked to consider the February 2014 VA spine examination in which the Veteran reported that that his lumbar range of motion is reduced by about 90 percent during flare-ups.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. If the examiner is unable to provide any of the requested opinions, he or she should clearly explain why that is so.

3. Then, the AOJ should refer the case to the Director of Compensation Service (or designee) for consideration of an extraschedular evaluation for the Veteran's thoracolumbar myofasciitis from April 25, 2011 through July 14, 2014. See 38 C.F.R. § 3.321(b). The collective effects of all of the Veteran's service-connected disabilities should be considered pursuant to Johnson, supra, and Yancy, supra.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for an increased rating for thoracolumbar myofasciitis from April 25, 2011 through July 14, 2014, including on an extraschedular basis, considering the collective impact of all service-connected disabilities. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




